DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 5-12 in the reply filed on 12/28/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 23-24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (US 2015/0329033, made of record on the action dated 9/30/2020) modified by Ikonomov (WO 2006/121439, see attached copy.).
Regarding claim 5, Michalak meets the claimed, a method for manufacturing a vehicle seating system, (Michalak [0019] teaches making a seat for a seating system) comprising: molding a first foam seat part from a foam material for a first vehicle seating system (Michalak [0019]-[0020] teaches molding a foam seat bottom) having a first set of seat-related functions, (Michalak [0018] teaches the seat has functions such as moving) the first foam seat part being molded to include a first identification feature separate from the first set of seat-related functions, (Michalak [0021] teaches an RFID tag (identification feature) is molded into the foam seat, the RFID tag is used for identification, not moving or reclining) the first identification feature being located at a first predetermined location on the first foam seat part; (Michalak [0021] teaches an RFID tag (identification feature) is placed at the desired location) detecting the first identification feature with a machine-based system; (Michalak [0028] teaches an RFID reader is used to identify the RFID tag) and assembling the first foam seat part into the first vehicle seating system (Michalak [0027] teaches the RFID tag is then tracked throughout the rest of the production process, [0017] teaches the final assembled seat having an RFID tag.)
Michalak [0004] teaches that the RFID tag is placed into a cavity and then filled with foam to produce a seat part but does not teach that the identification feature itself is made from a foam material and does not meet the claimed, first identification feature formed by the foam material.
Analogous in the field of identification features, Ikonomov does not teach an identification feature made of foam, however, Ikonomov [0013] teaches marks, including raised marks or impressed marks, can be made into the sidewall of a tire. When combined with the foam seat of Michalak, Ikonomov and Michalak teach an identification mark can be molded directly into the material of the object being molded. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Michalak with the identification features molded directly into the material as taught by Ikonomov in order to directly mark the part during molding, see Ikonomov [0002].
Regarding claim 6, Michalak does not explicitly meet the claimed, the method of claim 5, further comprising: molding a second foam seat part for a second vehicle seating system, however, Michalak [0017] teaches the seat back could also contain the RFID chip. It would have been obvious to a person of ordinary skill in the art to mold an additional seat part with to add the RFID chip to other parts of the seat to be used in identification, see Michalak [0017].
Modified Michalak further meets the claimed, having a second set of seat-related functions different from the first set of seat-related functions, (Michalak [0017] teaches a seat back component can recline) the second foam seat part being molded to include a second identification feature separate from the second set of seat-related functions, the second identification feature being positioned at a second predetermined location on the second foam seat part (Michalak [0021] teaches the RFID tag is molded into the seat and placed at the desired location) that is different from a corresponding position of the first predetermined location on the first foam seat part; (Michalak does not explicitly teach that the RFID tag is put in a separate location, however, Michalak [0027] teaches the tag is placed at a desired location, there would be no similar corresponding locations between a seat back and a seat bottom) detecting the second identification feature with the machine-based system; (Michalak [0028] teaches an RFID reader is used to identify RFID tags) and assembling the second foam seat part into the second vehicle seating system (Michalak [0027] teaches the RFID tag is then tracked throughout the rest of the production process, [0017] teaches the final assembled seat having the RFID tag.)
Regarding claim 23, Michalak meets the claimed, a method for manufacturing a vehicle seating system, (Michalak [0019] teaches making a seat for a seating system) comprising: molding a first foam seat part from a foam material for a first vehicle seating system (Michalak [0019]-[0020] teaches molding a foam seat bottom) having a first set of seat-related functions, (Michalak [0018] teaches the seat has functions such as moving) the first foam seat part being molded to include a first identification feature separate from the first set of seat-related functions, (Michalak [0021] teaches an RFID tag (identification feature is molded into the foam seat)  the first identification feature being located at a first predetermined location on the first foam seat part; (Michalak [0021] teaches the RFID tag is placed at the desired location) detecting the first identification feature with a machine-based system; (Michalak [0028] teaches an RFID reader is used to identify RFID tags) and assembling the first foam seat part into the first vehicle seating system (Michalak [0027] teaches the RFID tag is then tracked throughout the production process, [0017] teaches the final assembled seat having the RFID tag.)
Michalak does not meet the claimed, first identification feature defined by one of a recessed cavity or an outwardly extending portion formed by the foam material. 
Analogous in the field of identification features, Ikonomov does not teach an identification feature made of foam, however, Ikonomov [0013] teaches marks, including raised marks or impressed marks, can be made into the sidewall of a part. When combined with the foam seat of Michalak, Ikonomov and Michalak teach an identification mark can be molded into the foam of an object and thus meet the claimed, first identification feature defined by one of a recessed cavity or an outwardly extending portion formed by the foam material.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Michalak with the identification features molded directly into the material as taught by Ikonomov in order to directly mark the part during molding, see Ikonomov [0002].
Regarding claim 24, modified Michalak does not explicitly meet the claimed, the method of claim 23, further comprising: molding a second foam seat part for a second vehicle seating system, however, Michalak [0017] teaches that the seat back could also contain the RFID chip. It would have been obvious to a person of ordinary skill in the art to mold an additional set part and add the identification feature to be used in identification, see Michalak [007].
Modified Michalak further meets the claimed, having a second set of seat-related functions different from the first set of seat-related functions, (Michalak [0017] teaches other functions such as reclining) the second foam seat part being molded to include a second identification feature separate from the second set of seat-related functions, the second identification feature being positioned at a second predetermined location on the second foam seat part that is different from a corresponding position of the first predetermined location on the first foam seat part; (Michalak does not explicitly teach that the RFID tag is put in a separate location, however, Michalak [0027] teaches the tag is placed at a desired location, there would be no similar corresponding locations between a seat back and a seat bottom) detecting the second identification feature with the machine-based system; (Michalak [0028] teaches an RFID reader is used to identify the RFID tag) and assembling the second foam seat part into the second vehicle seating system (Michalak [0027] teaches the RFID tag is then tracked throughout the rest of the production process, [0017] teaches the final assembled seat having the RFID tag.)
Regarding claim 29, Michalak meets the claimed, a method for manufacturing a vehicle seating system, (Michalak [0019] teaches making a seat for a seating system) comprising: molding a first foam seat part from a foam material for a first vehicle seating system (Michalak [0019]-[0020] teaches molding a foam seat bottom) having a first set of seat-related functions, (Michalak [0018] teaches the seat has functions such as moving) the first foam seat part being molded to include a first identification feature formed in the foam separate from the first set of seat- related functions, (Michalak [0021] teaches an RFID tag (identification feature) is molded into the foam seat) the first identification feature being located at a first predetermined location on the first foam seat part; (Michalak [0021] teaches the RFID tag is placed at the desired location) detecting the first identification feature with a machine-based system; (Michalak [0028] teaches an RFID reader is used to identify RFID tags) and assembling the first foam seat part into the first vehicle seating system (Michalak [0027] teaches the RFID tag is then tracked throughout the production process, [0017] teaches the final assembled seat having the RFID tag.)
Michalak [0004] teaches a foam seat with a cavity but dos not teach that the cavity is the identification feature and does not meet the claimed, first identification feature formed by a cavity. 
Analogous in the field of identification features, Ikonomov meets the claimed, identification feature formed by a cavity (Ikonomov [0013] teaches marks, including impressed marks (cavities) are molded into a part. When combined, the foam seat of Michalak and the recessed marks of Ikonomov teach an identification feature that is a recess in a foam seat.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Michalak with the identification features molded directly into the material as taught by Ikonomov in order to directly mark the part during molding, see Ikonomov [0002].
Regarding claim 30, Michalak does not explicitly meet the claimed, the method of claim 29, further comprising: molding a second foam seat part for a second vehicle seating system, however, Michalak [0017] teaches the seat back could also contain the RFID chip. It would have been obvious to a person of ordinary skill in the art before the filing date to mold an additional seat part and add the identification feature to be used in identifying the part, see Michalak [0017].
Modified Michalak further meets the claimed, having a second set of seat-related functions different from the first set of seat-related functions, (Michalak [0017] teaches a seat back component can recline) the second foam seat part being molded to include a second identification feature separate from the second set of seat-related functions, (Michalak [0021] teaches the RFID tag is molded into the seat and placed at the desired location) the second identification feature being positioned at a second predetermined location on the second foam seat part that is different from a corresponding position of the first predetermined location on the first foam seat part; (Michalak does not explicitly teach that the RFID tag is put in a separate location, however, Michalak [0027] teaches the tag is placed at a desire location, there would be no similar corresponding locations between a seat back and a seat bottom) detecting the second identification feature with the machine-based system; (Michalak [0028] teaches an RFID reader is used to identify RFID tags) and assembling the second foam seat part into the second vehicle seating system (Michalak [0027] teaches the RFID tag is then  tracked throughout the rest of the production process, [0017] teaches the final assembled seat having the RFID tag.)
Claims 7-8, 10, 22, 25-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over modified Michalak as applied to claims 5-6, 23-24, and 29-30 above, and further in view of Smyth (US 2006/0206236, made of record on the action dated 9/20/2020).
Regarding claim 7, Michalak teaches the use of a sensor to identify the identification feature on a seat part and meets the claimed, the first foam seat part (Michalak [0023] says RFID readers detect the RFID tag on the seat parts) but does not meet the claimed, the method of claim 6, wherein detecting the first identification feature with the machine -based system includes using a plurality of sensors positioned at different locations relative to at least one of the sensors being positioned to sense an area including the first identification feature, and at least one other of the sensors being positioned to sense an area not including the first identification feature. 
the method of claim 6, wherein detecting the first identification feature with the machine-based system includes using a plurality of sensors positioned at different locations relative to the part (Smyth [0047] describes using motion sensors that are able to activate the identification system) at least one of the sensors being positioned to sense an area including the first identification feature, (Smyth [0047] teaches a camera that is able to locate the identification mark) and at least one other of the sensors being positioned to sense an area not including the first identification feature (Smyth [0047] describes that the motion sensors do not read the identification mark but rather sense motion.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the identification features of Michalak with the machine-based system and sensors of Smyth in order to identify the 'wheel and position it properly without stopping or slowing down, see Smyth [0048].
Regarding claim 8, modified Michalak meets the claimed, the method of claim 7, wherein at least one of the at least one other sensors is positioned to sense an area (Smyth [0047] teaches a camera that locates the identification mark) of the second foam seat part including the second identification feature (Michalak [0017] teaches a second seat part and identification feature are made.)
Regarding claim 10, modified Michalak does not meet the claimed, the method of claim 8, wherein the first identification feature extends outwardly from the first foam seat part.
Smyth does not explicitly meet the claimed, the method of claim 8, wherein the first identification feature extends outwardly from the first foam seat part, however, Smyth [0088] teaches that the identification feature may need to be close to the scanner in order to be read. It would have been obvious to one of ordinary skill in the art to modify the location of the identification feature as taught by Michalak to extend outwards so that it can be closer to the scanner, see Smyth [0088].
Regarding claim 22, Michalak meets the claimed, first foam seat part (Michalak [0019]-[0020] teach a foam seat) but Michalak does not meet the claimed, the method of claim 5, wherein detecting the first identification feature with the machine-based system includes using at least one sensor positioned at least one of above or below the part.
Analogous in the field of identification features, Smyth meets the claimed, the method of claim 5, wherein detecting the first identification feature with the machine-based system includes using at least one sensor positioned at least one of above or below the part (Smyth [0048] teaches a scanner for detecting an identification mark on a part is below the part.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Michalak with the sensor below the part as taught by Smyth in order to capture the identification mark without stopping or slowing the process, see Smyth [0048]. 
Regarding claim 25, modified Michalak meets the claimed, the first foam seat part (Michalak [0023] RFID readers can detect RFID tags on the seat parts).
Modified Michalak does not meet the claimed, the method of claim 24, wherein detecting the first identification feature with the machine-based system includes using a plurality of sensors positioned at different locations relative to the part, at least one of the sensors being positioned to sense an area of the part including the first identification feature, and at least one other of the sensors being positioned to sense an area of the first foam seat part not including the first identification feature.
the method of claim 24, wherein detecting the first identification feature with the machine-based system includes using a plurality of sensors positioned at different locations relative to the part, (Smyth [0047] teaches motion sensors are used to activate the identification system) at least one of the sensors being positioned to sense an area of the part including the first identification feature, (Smyth [0047] teaches a camera that is able to locate the identification mark) and at least one other of the sensors being positioned to sense an area of the part not including the first identification feature (Smyth [0047] describes motion sensors do not read the identification mark but rather sense motion.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the identification features of Michalak with the machine-based system and sensors of Smyth in order to identify the wheel and position it properly without stopping or slowing down, see Smyth [0048].
Regarding claim 26, modified Michalak meets the claimed, the method of claim 25, wherein at least one of the at least one other sensors is positioned to sense an area (Smyth [0047] teaches a camera that locates the identification mark) of the second foam seat part including the second identification feature (Michalak [0017] teaches a second seat part and identification feature made.)
Regarding claim 32, Michalak teaches the use of a sensor to identify the identification feature on a seat part and meets the claimed, the first foam seat part (Michalak [0023] teaches an RFID reader can detect the RFID tag on seat parts) but does not meet the claimed,  the method of claim 29, wherein detecting the first identification feature with the machine-based system includes using a plurality of sensors positioned at different locations at least one of the sensors being positioned to sense an area of the first foam seat part including the first identification feature, and at least one other of the sensors being positioned to sense an area of the first foam seat part not including the first identification feature.
Analogous in the field of identification features, Smyth meets the claimed, the method of claim 29, wherein detecting the first identification feature with the machine-based system includes using a plurality of sensors positioned at different locations relative to the part (Smyth [0047] describes using motion sensors that are able to activate the identification system) at least one of the sensors being positioned to sense an area of the first foam seat part including the first identification feature, (Smyth [0047] teaches a camera that is able to locate the identification mark) and at least one other of the sensors being positioned to sense an area of the first foam seat part not including the first identification feature (Smyth [0047] describes that the motion sensors do not read the identification mark but rather sense motion.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the identification features of Michalak with the machine-based system and sensors of Smyth in order to identify the 'wheel and position it properly without stopping or slowing down, see Smyth [0048].
 Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over modified Michalak as applied to claim 8 or 26 above, and further in view of Satake (US 2012/0161793, made of record in the action dated 9/30/2020 ).
Regarding claim 9, modified Michalak meets the claimed, the method of claim 8, wherein the first foam seat part is a foam seat part for a seat bottom of the first vehicle seating system (Michalak [0019] teaches the RFID sensor on the seat bottom) and the first identification feature is a first recessed portion (Ikonomov [0013] teaches marks, including raised marks or impressed marks, can be made into the sidewall of a tire.)
Modified Michalak does not explicitly meet the claimed, and the second identification feature is a second recessed portion, however, Ikonomov [0013] teaches marks, including raised marks or impressed marks, can be made into the sidewall of a tire. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Michalak with the identification features molded directly into the material as taught by Ikonomov in order to directly mark the part during molding, see Ikonomov [0002].
Modified Michalak does not explicitly meet the claimed, and the second foam seat part is a foam seat part for a seat bottom of the second vehicle seating system, however, Michalak [0002] teaches the method may be used for either the driver or passenger seats of a car. It would have been obvious to a person of ordinary skill in the art to duplicate the seat bottom to have another part for the passenger seat of the car, Michalak [0002]. 
Michalak also does not explicitly meet the claimed, inward from a rear edge of the first foam seat part, or inward from a rear edge of the second foam seat part, however, Michalak [0029] describes that molding process can be altered to put the RFID tag at a desired location.
Analogous in the field of car seat sensors, Satake meets the claimed, inward from a rear edge of the first foam seat part, or inward from a rear edge of the second foam seat part (Satake [0130] teaches a control unit for the sensor is on the back side of the seat base.)

It would have been obvious to a person of ordinary skill in the art to combine the identification features of modified Michalak with the location of Satake to mold additional features into the seat and give the foam seat the desired shape, see Michalak [0029].
Regarding claim 27, modified Michalak meets the claimed, the method of claim 26, wherein the first foam seat part is a foam seat part for a seat bottom of the first vehicle seating system (Michalak [0019] teaches a seat bottom) and the first identification feature is a first recessed portion (Michalak [0004] teaches a cavity in a foam seat, Ikonomov [0013] teaches impressed (recessed) marks.) 
Michalak does not explicitly meet the claimed, and the second foam seat part is a foam seat part for a seat bottom of the second vehicle seating system, however, Michalak [0002] teaches the method may be used for either the driver or passenger seats of a car. It would have been obvious to a person of ordinary skill in the art to duplicate the seat bottom to have another part for the passenger seat of the car, see Michalak [0002]. 
Michalak [00029] teaches that the molding process can be altered to put the RFID tag at the desired location, but Michalak does not explicitly meet the claimed, inward from a rear edge of the first foam seat part or and the second identification feature is a second recessed portion inward from a rear edge of the second foam seat part.
Analogous in the field of vehicle seats sensors, Satake meets the claimed, inward from a rear edge of the first foam seat part and the second identification feature is a second recessed portion inward from a rear edge of the second foam seat part (Satake [0103] teaches a control unit for a sensor is on the back side of the seat base). 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
 It would have been obvious to a person of ordinary skill in the art before the filing date to combine the identification features of modified Michalak with the location of Satake to mold additional features into the seat and give the seat its desired shape, see Michalak [0029].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Michalak as applied to claim 5 above, and further in view of Satake (US 2012/0161793, made of record on the action dated 9/30/2020).
Regarding claim 11, modified Michalak meets the claimed, the method of claim 5, wherein the first foam seat part is a foam seat part for a seat bottom (Michalak [0019] teaches a seat bottom.)
Modified Michalak does not explicitly meet, and the first identification feature is positioned along a rear edge of the first foam seat part, however, Michalak [0029] teaches that the molding process can be altered to put the RFID tag at a desired location. Analogous in the field of car seats, Satake meets the claimed, along a rear edge of the first foam seat part (Satake [0130] teaches a control unit for a sensor is on the back side of the seat base.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Michalak as applied to claim 11 above, and further in view of Smyth (US 2006/0206236, made of record on the action dated 9/30/2020).
Regarding claim 12, modified Michalak does not meet the claimed, the method of claim 11, wherein detecting the first identification feature with the machine-based system includes using at least one of a photoelectric sensor array or a laser sensor array positioned proximate to the rear edge of the first foam seat part.
Smyth meets the claimed, the method of claim 11, wherein detecting the first identification feature with the machine-based system includes using at least one of a photoelectric sensor army or a laser sensor array positioned proximate to the rear edge of the first foam seat part (Smyth [0044] teaches the identification mark is read by a laser line scanner.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the sensors of modified Michalak with the laser sensor of Smyth to be able to read the identification mark in rugged or harsh conditions, see Smyth [0046].
Claims 21, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over modified Michalak as applied to claims 5, 23, and 29 above, and further in view of Bal (US 2005/0285440).
 the method of claim 5, further comprising: molding another foam seat part for a vehicle seating system (Michalak [0019] teaches molding multiple cushions or a seat back) using the machine-based system to look for the presence of the first identification feature on the another foam seat part (Michalak [0028] teaches a reader is used to identify the RFID tags) the another foam seat part into the first vehicle seating system (Michalak [0017] and [0019] teaches multiple foam seat parts are formed into a seat.)
Modified Michalak does not meet the claimed, without the first identification feature; and not assembling when the machine-based system does not detect the presence of the first identification feature.
Analogous in the field of identification features, Bal meets the claimed, without the first identification feature; (Bal [0024] teaches that information (identification feature) may be missing from a part) and not assembling when the machine-based system does not detect the presence of the first identification feature (Bal [0024] teaches that if the information is missing, manufacturing does not continue.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Michalak with the missing information of Bal in order to monitor and control the manufacturing process, see Bal [0024]. 
Regarding claim 28, modified Michalak meets the claimed, the method of claim 23, further comprising: molding another foam seat part for a vehicle seating system (Michalak [0019] teaches molding multiple cushions or a seat back)  using the machine-based system to look for the presence of the first identification feature on the another foam seat part; (Michalak [0028] teaches a reader is used to identify the RFID tags)  assembling the another foam seat part into the first vehicle seating system (Michalak [0017] and [0019] teaches multiple foam seat parts are formed into a seat.)
 Modified Michalak does not meet the claimed, without the first identification feature; and not when the machine-based system does not detect the presence of the first identification feature.
Analogous in the field of identification features, Bal meets the claimed, without the first identification feature; (Bal [0024] teaches that information (identification feature) may be missing from a part) and not assembling when the machine-based system does not detect the presence of the first identification feature (Bal [0024] teaches that if the information is missing, manufacturing does not continue.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Michalak with the missing information of Bal in order to monitor and control the manufacturing process, see Bal [0024].
Regarding claim 31, modified Michalak meets the claimed, the method of claim 29, further comprising: molding another foam seat part for a vehicle seating system (Michalak [0019] teaches molding multiple cushions or a seat back)  using the machine-based system to look for the presence of the first identification feature on the another foam seat part; (Michalak [0028] teaches a reader is used to identify the RFID tags)  assembling the another foam seat part into the first vehicle seating system (Michalak [0017] and [0019] teaches multiple foam seat parts are formed into a seat.)
 Modified Michalak does not meet the claimed, without the first identification feature; and not when the machine-based system does not detect the presence of the first identification feature.
 without the first identification feature; (Bal [0024] teaches that information (identification feature) may be missing from a part) and not assembling when the machine-based system does not detect the presence of the first identification feature (Bal [0024] teaches that if the information is missing, manufacturing does not continue.)
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Michalak and Smyth references teaches away from the claimed invention because of the use of an RFID tag or machine-readable code as an identification feature rather than an identification feature formed of foam material as claimed. Examiner disagrees. Although Michalak and Smyth suggest alternative identification features including RFID tags and codes, neither Michalak nor Smyth explicitly discredit or otherwise discourage using a foam identification feature as claimed and thus do not teach away from a foam feature, see MPEP §2141.02 Section VI. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744